DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 19 March 2021, the status of the claims is as follows:
Claims 1, 18, and 19 are currently amended; 
Claims 2-8 are as originally filed;
Claims 20-29 are new; and
Claims 9-17 are cancelled.
3.	The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is rendered moot in view of the Amendment, filed 19 March 2021, which cancelled the claim.
Reasons for Allowance
4. 	In the prior Office Action, pp. 14-15, mailed 10 February 2021, Claims 17-19 were indicated as allowable if rewritten in independent form including all of the limitations of the base claim.  Applicant amended claim 1 to include the allowable subject matter of claim 17.  Thus, claim 1, along with its dependent claims, are allowable for the reasons stated in the prior Office Action, and the rejection of claims 1-5 and 7-16 under 35 U.S.C. 102(a)(1) as being anticipated by LeBoeuf et al., U.S. Patent 
5.	Claims 1-8 and 18-29 are allowed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        04/02/2021